EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Registration Statement on Form F-3 and related Prospectus of Attunity Ltd for the registration of Ordinary Shares, Warrants and Units, and to the incorporation by reference therein of our report dated March 30, 2012, with respect to the consolidated financial statements of Attunity Ltd and its subsidiaries included in its Annual Report (Form 20-F/A) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. Tel-Aviv, Israel /s/ KOST FORER GABBAY & KASIERER KOST FORER GABBAY & KASIERER September 27, 2012 A Member of Ernst & Young Global
